DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-16 and 36-50 are cancelled.

This application is in condition for allowance except for the presence of claims 1-16 and 36-50, directed to an invention non-elected without traverse. Accordingly, claims 1-16 and 36-50 have been cancelled.

Allowable Subject Matter
Claims 17-35 and 51-58 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 17):
the first semiconductor sublayer having a first portion and a second portion that are isolated from each other by a non-conductive material.


the first semiconductor sublayer having a first portion and a second portion that are isolated from each other by a non-conductive material.

The prior art does not appear to disclose (as recited in claim 51):
the first semiconductor sublayer having a first portion and a second portion that are isolated from each other by a non-conductive material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 01/10/2022